EXHIBIT 10.28.3

THIRD AMENDMENT

THIS THIRD AMENDMENT, dated as of February 28, 2006 (this "Third Amendment"), to
the Existing Credit Agreement referred to below is among GLOBAL SIGNAL OPERATING
PARTNERSHIP, a Delaware limited partnership (the "Borrower"), and the Lenders
parties hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders from time to time party thereto (the
"Lenders") and Bank of America, N.A. ("Bank of America"), as L/C Issuer and as
administrative agent (in such capacity, the "Administrative Agent"), are parties
to the Second Amended and Restated Credit Agreement, dated as of April 15, 2005
(as amended, supplemented, amended and restated or otherwise modified prior to
the date hereof, the "Existing Credit Agreement");

WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement in certain respects as more specifically set forth herein; and

WHEREAS, the Lenders have agreed, subject to the terms and conditions set forth
herein, to amend the Existing Credit Agreement as more specifically set forth
herein (the Existing Credit Agreement, as amended by this Third Amendment, being
referred to as the "Credit Agreement");

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other valuable consideration the receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows.

1.    Defined Terms.    Unless otherwise defined herein, capitalized terms which
are defined in the Credit Agreement are used herein as therein defined.

2.    Amendments to the Existing Credit Agreement

(a)    Definitions.

(i)    Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following definitions in appropriate alphabetical order:

"Permitted Securitization II" means any transaction that may be entered into by
Global Acquisitions, Global Acquisitions II, Pinnacle Towers and each of their
subsidiaries pursuant to which they securitize or otherwise finance their
respective Towers or Tower Properties and any assets related thereto in a rated
term transaction; provided that there shall be no recourse under such
transaction to the Borrower or any other Subsidiary of the Borrower.

(ii)    Section 1.01 of the Existing Credit Agreement is hereby amended by
deleting in its entirety the definition of "Excluded Subsidiary" contained
therein and substituting therefor the following:

"Excluded Subsidiary" means each of Global Signal Holdings I LLC, Global Signal
Holdings II LLC, Global Signal Holdings III LLC, Global Signal Holdings IV LLC,
Global Signal Holdings V LLC, Global Signal Services LLC, Towers Finco LLC,
Towers Finco II LLC, Towers Finco III LLC, Pinnacle Towers, Global Acquisitions,
Global Acquisitions II and each of their respective Subsidiaries. "Excluded
Subsidiaries" shall mean, collectively, each Excluded Subsidiary.

3.    Representations and Warranties.    In order to induce the Lenders to
execute and deliver this Third Amendment, the Borrower hereby represents and
warrants to each Lender and the Administrative Agent, as follows:


--------------------------------------------------------------------------------


(a)    the representations and warranties set forth in Article V of the Credit
Agreement, and in each other Loan Document, are true and correct in all material
respects on and as of the date hereof and on and as of the Third Amendment
Effective Date (as hereinafter defined), except to the extent that any such
statement expressly relates to an earlier date (in which case such statement was
true and correct on and as of such earlier date); and

(b)    no Default or Event of Default has occurred and is continuing.

4.    Effectiveness.    This Third Amendment shall become effective only upon
the first date upon which each of the following conditions shall have been
satisfied (such date, the "Third Amendment Effective Date"):

(a)    receipt by the Administrative Agent of duly executed counterparts of this
Third Amendment which, when taken together, bear the signatures of the Borrower,
the Required Lenders and the acknowledgment of the Administrative Agent; and

(b)    payment of all expenses required pursuant to Section 6 of this Third
Amendment.

5.    Continuing Effect of the Existing Credit Agreement.    Except as expressly
set forth herein, the amendments provided herein shall not by implication or
otherwise limit, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Existing Credit
Agreement or any other Loan Document, nor shall they constitute a waiver of any
Event of Default, nor shall they alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document. Each of the amendments
provided herein shall apply and be effective only with respect to the provisions
of the Existing Credit Agreement specifically referred to by such amendments.
Except as expressly amended herein, the Existing Credit Agreement and the other
Loan Documents shall continue in full force and effect in accordance with the
provisions thereof. As used in the Existing Credit Agreement, the terms
"Agreement", "herein", "hereinafter", "hereunder", "hereto" and words of similar
import shall mean, from and after the date hereof, the Credit Agreement.

6.    Expenses.    The Borrower shall pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Lenders in connection with the
preparation, negotiation, execution, delivery and enforcement of this Third
Amendment.

7.    Counterparts.    This Third Amendment may be executed by the parties
hereto in any number of separate counterparts (including telecopied
counterparts), each of which shall be deemed to be an original, and all of which
taken together shall be deemed to constitute one and the same instrument.

8.    GOVERNING LAW.    THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Third Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the day
and year first written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
GLOBAL SIGNAL OPERATING
PARTNERSHIP, L.P., as Borrower   [spacer.gif] By:   Global Signal GP LLC, its
Managing General Partner   [spacer.gif] By: [spacer.gif] /s/ Jeffrey A. Klopf  
[spacer.gif] Name: Jeffrey A. Klopf   [spacer.gif] Title:   Executive Vice
President, General Counsel and Secretary [spacer.gif]

[spacer.gif] LENDERS:

[spacer.gif] BANK OF AMERICA, N.A.

[spacer.gif] By: /s/ Todd Shipley

[spacer.gif] Name: Todd Shipley

[spacer.gif] Title: Senior Vice President

[spacer.gif] MORGAN STANLEY ASSET FUNDING INC.,

[spacer.gif] By: /s/ Barbara Isaacman

[spacer.gif] Name: Barbara Isaacman

[spacer.gif] Title: VP

ACKNOWLEDGED AND ACCEPTED:

BANK OF AMERICA, N.A.,
as Administrative Agent

By: /s/ Todd Shipley

Name: Todd Shipley

Title: Senior Vice President


--------------------------------------------------------------------------------
